Citation Nr: 0601696	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-02 004	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of trauma to the genitourinary tract, with 
recurrent epididymitis, removal of the left testicle, and 
urinary retention.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied a claim for a 
disability rating in excess of 30 percent for residuals of 
trauma to the genitourinary tract, with recurrent 
epididymitis, removal of the left testicle, and urinary 
retention.

The Board remanded this appeal in July 2004 for additional 
development.  Having completed the requested development, the 
agency of original jurisdiction (AOJ) has returned the case 
to the Board for appellate disposition.

By letter dated in January 2006, the Board granted the 
representative's motion to have the appeal advanced on its 
docket.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Residuals of trauma to the genitourinary tract, with 
recurrent epididymitis, removal of the left testicle, and 
urinary retention, are manifested by urinary frequency 
without need for the use of an appliance or the use of 
absorbent materials that must be changed at least twice a 
day; produce a daytime voiding interval of less than one 
hour; or require awakening to void five or more times per 
night.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for residuals of trauma to the genitourinary 
tract, with recurrent epididymitis, removal of the left 
testicle, and urinary retention, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 
4.115b, Diagnostic Code 7518 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

In Pelegrini v. Principi (Pelegrini II),  18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.

VA provided VCAA-compliant notice by means of VCAA letters 
issued in March 2001, September 2003, and July 2004, as well 
as by means of the rating decision on appeal, statement of 
the case (SOC), and supplemental SOCs issued throughout the 
pendency of this appeal.  The notice included all four notice 
elements, to include the fourth element, notice of which was 
provided in the July 2004 VCAA letter.

Thus, the veteran has received adequate VCAA notice.  Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court held that VCAA notice should be 
given before an initial decision is issued on a claim by the 
AOJ.  Pelegrini II, 18 Vet. App. at 115.  Delayed notice is, 
however, generally not prejudicial to a claimant.  Mayfield 
v. Nicholson.  There has been no allegation, nor showing, of 
prejudice in this case.  Thus, to the extent that any notice 
in this case may have been inadequate with regard to timing, 
the veteran's evident actual knowledge of what was needed to 
substantiate his claim for an increased rating prior to final 
adjudication by VA provided "a meaningful opportunity to 
participate in the adjudication process."  See Short Bear v. 
Nicholson, citing Mayfield, at 121.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

The duty to assist has been fulfilled, as VA has secured all 
identified and available medical treatment records that are 
pertinent to the issue on appeal and has examined the 
veteran, in order to secure medical data sufficient for an 
equitable resolution of his appeal.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

Accordingly, VA has complied with all VCAA's notification and 
assistance requirements.  The case is thus ready to be 
considered on the merits.

II.  Factual background and legal analysis

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities (the Schedule), which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes (DCs) identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2. 

When a question arises as to which of two ratings apply under 
a particular DC, the higher evaluation is to be assigned, if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

The service-connected genitourinary disability is currently 
rated under DC 7518 of the Schedule, which addresses 
stricture of the urethra and mandates that the disability be 
rated as voiding dysfunction.  38 C.F.R. § 4.115b, Part 4, DC 
7518.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  
Voiding dysfunction due to continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, is to be assigned a 20 percent rating when the 
condition requires the wearing of absorbent materials which 
must be changed less than two times a day; a 40 percent 
rating when the condition requires the wearing of absorbent 
materials which must be changed two to four times a day; and 
a maximum rating of 60 percent when the condition requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day.  38 C.F.R. 
§ 4.115a.

Voiding dysfunction due to urinary frequency is to be 
assigned a 20 percent rating when there is a daytime voiding 
interval of one and two hours, or there is awakening to void 
three to four times per night; and a maximum rating of 40 
percent when there is a daytime voiding interval of less than 
one hour, or there is awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

Voiding dysfunction due to obstructive voiding is to be 
assigned a maximum rating of 30 percent if the obstructive 
voiding is manifested by urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a. 

Additionally, Section 4.115a provides for a rating of 30 
percent when there are recurrent, symptomatic urinary tract 
infections requiring drainage/frequent hospitalization more 
than twice a year and/or requiring continuous intensive 
management.

The Board is required to consider all evidence of record, but 
to place more emphasis on the most recent medical data with 
particular emphasis on the most recent report.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

According to the May 2003 VA examination report, the veteran 
reported frequent infections of the urinary tract, including 
one that started in April 2003 and was continuing at the 
time, for which he was on antibiotics.  His prior infection, 
which took a month to clear up, was in December 2002.  In 
general, the veteran reported four urinary tract infections 
per year.  He also reported that he was in the process of 
catheterizing himself once a day in the evenings prior to 
going to bed.  He complained of not being able to completely 
empty his bladder, which the examiner said was probably one 
of the causes of the recurrence of the infections.

At the time of the examination, the veteran reported that he 
urinated every two hours during the day and that, once he had 
catheterized himself prior to going to bed, he would have to 
go to the bathroom to urinate at one o'clock, three o'clock, 
and five o'clock.  He would wake up at 7 o'clock, at which 
time he would have to go to the bathroom again.  The veteran, 
however, said that he was not using any absorbent materials 
at the present time, but that he usually wetted himself some 
time during the night every night and that his wife would 
like for him to use a diaper or some other type of absorbent 
material to prevent soiling his underwear and his pajamas, 
something that could be thrown away.  

A physical examination was not done, and the examiner instead 
referred the reader to the report of a February 2003 VA 
general medical examination (which essentially reveals a 
missing left testicle, a soft hydrocele in the right 
testicle, and scars from a hernia surgery).  The diagnosis 
was residuals of ruptured urethra with recurrent infections, 
daily catheterization, and frequent urination.

On VA examination in December 2004, the veteran again 
reported recurrent urinary tract infections.  It was noted 
that he had presented two months earlier with burning on 
urination, hematuria, suprapubic pain, and fever.  He still 
catheterized himself nightly and voided about three times per 
night.  He had undergone a hematuria work up, with negative 
cystogram, in October 2004, and a negative intravenous 
pyelogram (IVP), in November 2004, which had shown no 
evidence of nephrolithiasis, incomplete visualization of the 
mid ureters and left renal calices, and the visualized 
portions of the collecting system non dilated and with no 
evidence of a focal abnormality.  There was no explanation on 
why the mid ureters and renal calyx were not visualized.  It 
was noted that the veteran had a history of recurrent 
epididymitis and a left orchiectomy.

Physical examination once again revealed a surgically absent 
left testicle, and a cyst and small hydrocele on the right 
testicle.  The assessment was a history of urethral 
strictures, now with recurrent urinary tract infections of 
unclear etiology and incomplete hematuria work up, with no 
current evidence of epididymitis and unknown etiology of the 
recurrent urinary tract infections, which, however, could be 
related to frequent catheterization.

On VA re-examination in August 2005, it was noted that the 
veteran suffered from fevers, dysuria, and suprapubic pain.  
He, however, did not have incontinence and did not wear 
absorbent materials or related appliances.  His surgical 
history consisted of a left orchiectomy, and he had a history 
of multiple recurrent urinary tract infections.  He had no 
history of renal colic, bladder stones, or acute nephritis.  
He had had no hospitalizations for urinary tract diseases 
since December 2004, and had had no treatment for any 
malignancies. 

The veteran self-catheterized daily, but there were no 
dilations or drainage procedures and he had no diet therapy.  
He had undergone a cystogram in December 2004 for hematuria 
complaints.  Regarding local and/or systemic diseases 
affecting his sexual function, it was noted that he had no 
endocrine, neurologic, vascular, or psychological complaints, 
and no current infections.  He had no complaints regarding 
symptoms affecting vaginal penetration with ejaculation.

Physical inspection revealed that the left testicle was 
absent and that the right testicle had a small hydrocele.  
There were no fistulas or specific residuals of genitourinary 
disease, and no testicular atrophy.  Urine cytology was 
negative.  The diagnosis was recurrent urinary tract 
infections and epididymitis.

The evidence confirms that the veteran has urinary frequency, 
as well as a history of urinary tract infections and 
epididymitis.  It, however, does not show that the service-
connected genitourinary disability currently requires the use 
of an appliance or absorbent materials which must be changed 
at least twice a day, causes daytime voiding intervals of 
less than one hour, or requires awakening to void five or 
more times per night.  While early reports did suggest the 
use of absorbent material, the most recent examinations have 
found that this was not necessary.

Clearly, none of the criteria required for a rating in excess 
of 30 percent are met in this case.  Accordingly, the Board 
necessarily must conclude that the veteran's claim for a 
higher rating has failed.

Finally, the Board is of the opinion that there is no 
evidence that this case presents an exceptional or unusual 
disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration of the claim on appeal.  

Accordingly, the Board has determined that it is not 
necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for a higher rating.  See 38 C.F.R. § 3.321(b)(1). 



ORDER

A disability rating in excess of 30 percent for residuals of 
trauma to the genitourinary tract, with recurrent 
epididymitis, removal of the left testicle, and urinary 
retention, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


